DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/31/2020 has been entered.

Claims 40-46 are pending in this application and were examined on their merits.



Priority

Acknowledgment is made of Applicant's claim for foreign priority based on applications filed in Japan on 03/18/2016, 04/18/2016, 10/09/2015 and 10/20/2015.  It is noted, however, that Applicant has not filed certified copies of the 2016-055369, 2016-082675, 2015-201064 and 2016-206262 applications, as required by 37 CFR 1.55.

The rejection of Claims 23-25, 27-30 and 39 under 35 U.S.C. § 103 as being unpatentable over Tayi et al. (06/22/2015), of record, in view of Ruhaak et al. (2008), cited in the IDS, has been withdrawn due to the Applicant’s amendments to the claims filed 08/31/2020.

The rejection of Claims 23-30 and 39 under 35 U.S.C. § 103 as being unpatentable over Tayi et al. (06/22/2015), of record, in view of Ruhaak et al. (2008), cited in the IDS, and further in view of Ruhaak et al. (WO 2011/038873 A1), cited in the IDS, has been withdrawn due to the Applicant’s amendments to the claims filed 08/31/2020.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-42 and 44-46 are rejected under 35 U.S.C. § 103 as being unpatentable over Tayi et al. (06/22/2015), of record, in view of Abe et al. (US 2011/0046364 A1) and Kannicht (2008).

Tayi et al. teaches a method for preparing a labeled glycoprotein sugar chain from an antibody, comprising:
adding 50-100 µg of an antibody solution (Pg. 3, Procedure, Line 8) to a solid-phase in a container (mini protein-A or protein-G column);
adding a sugar chain-isolating enzyme (PNGase F) to the solid phase in the container, under heating conditions and in an open system (only bottom of column plugged), 
adding a labeling reagent (2-aminobenzamide/2-AB, a protic/aprotic solvent [acetic acid and DMSO, which has a boiling point higher than the acetic acid] and the reducing agent sodium cyanoborohydride/NaBHaCN) to the isolated product in the liquid phase, thereby obtaining a labeled product which contains a labeled substance of the sugar chain (Pg. 2, Figure 1 and Column 2, 2-AB labeling solution and Pg. 3, Procedure, 1.1-1.9 and Pg. 4, Procedure, 4.1);
40 in part, 41, 42, 44, 45 and 46.

Tayi et al. does not teach a method comprising an isolation-labeling step consisting of:
an isolation sub-step of adding a sugar chain-isolating enzyme solution to the solid phase in the container, thereby obtaining an isolated product which contains a sugar chain in a liquid phase; and
a labeling sub-step of adding a labeling reagent to the isolated product in the liquid phase, thereby obtaining a labeled product which contains a labeled substance of the sugar chain;
or wherein the amount of glycoprotein in in a range of 0.001-500 µg per one container, as required by Claim 40.

Abe et al. teaches a method of preparing a labeled glycan (sugar-chain) contained in a biological sample comprising:
(a) trapping a sugar chain in a sugar-trapping substance, which is a substance for specifically trapping a sugar chain from a biological sample; (c) releasing the sugar chain from said sugar-trapping substance; and (d) labeling the released sugar chain, wherein the processes (a), (c) and (d) are conducted sequentially in a single reaction vessel (Pg. 6, Claim 1);

and wherein the releasing of step (c) is performed with an acid, such as trifluoroacetic acid (Pg. 5, Paragraph [0068]-[0069]).

While Abe et al. may use “open” comprising language in the cited claim above, the cited claim does not specifically require the presence of any additional component or method step, as precluded by the “consisting of” claim language of the instant Claim 40, “isolation-labeling step”.

Kannicht teaches that N-glycans (sugar chains) may be hydrolyzed from purified glycoproteins, serum glycoprotein mixtures or delipidated membrane fractions by chemical hydrolysis using hydrazine or enzymatic hydrolysis using PNGase F, and wherein while chemical deglycosylation may be an economical alternative it is less suitable for analytical purposes as compared to enzymatic deglycosylation  (Pg. 231, Lines 2-13) and demonstrates the use of trifluoroacetic acid in hydrolysis of glycoproteins to release glycans (Pg. 287, 3.3).





et al. whom teaches an isolation-labeling step wherein a sugar-chain isolating enzyme is added to the solid phase in a container comprising a solid-phase filed glycoprotein, eluting the hydrolyzed glycan and isolating and labeling the glycan with 2-aminobanzamide; by the method of Abe et al. of trapping a sugar chain in a sugar-trapping substance, which is a substance for specifically trapping a sugar chain from a biological sample, releasing the sugar chain from said sugar-trapping substance; and labeling the released sugar chain, wherein the processes are conducted sequentially in a single reaction vessel, because this is no more than the application of a known technique (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel) to a known method (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and separately labeling glycan) ready for improvement to yield predictable results (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
et al., Kannicht teaches that both methods are art-recognized equivalents for releasing glycans.  Those of ordinary skill in the art would have been motivated to make this modification because 1) it would eliminate the need for an elution/isolation step prior to glycan labeling as required by Tayi et al., and 2) enzymatic deglycosylation is more suitable than chemical deglycosylation for analytical methods.  There would have been a reasonable expectation of success in making these modifications because all of the references are reasonably drawn to the same field of endeavor, that is, the separation and labeling of glycans from glycoprotein.

With regard to the amount of amount of glycoprotein in a range of 0.001-500 µg per one container of instant Claim 40, the Examiner notes that Tayi et al. discloses the addition of 50-100 µg of antibody (glycoprotein) into a container (column), thus either anticipating the claimed concentration.  In the alternative, if the concentration of antibody does not correlate with the concentration of glycoprotein, the amount of glycoprotein per container would also appear to be a result-effective variable as too little or too much glycoprotein might result in too little labeling to detect or create background interference in the labeling step.  Therefore, the determination of the optimal or workable ranges of glycoprotein per container by routine experimentation would have been obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention, absent a showing of criticality of the range.   


Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Claims 40-42 and 44-46 are rejected under 35 U.S.C. § 103 as being unpatentable over Tayi et al. (06/22/2015), of record, in view of Abe et al. (US 2011/0046364 A1) and Kannicht (2008), as applied to Claims 40-42 and 44-46 above, and further in view of Ruhaak et al. (WO 2011/038873 A1), cited in the IDS.

The teachings of Tayi et al., Abe et al. and Kannicht were discussed above.

None of the above references taught a method wherein the reducing agent is picoline borane, as required by Claim 43.




et al. (WO 2011 /038873 A1) teaches that a common reducing agent for reductive amination of carbohydrate is sodium cyanoborohydride which is toxic when hydrolyzed and may be too strong a reducing agent (Pg. 2, Lines 25-33) and teaches that 2-picoline borane (or 2-PB) is particularly effective for reductive amination of carbohydrate with improved conversion and/or selectivity and reduced toxicity compared to sodium cyanoborohydride (Pg. 3, Lines 5-19).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tayi et al., Abe et al. and Kannicht for preparing a labeled glycoprotein sugar chain comprising the use of the reducing agent sodium cyanoborohydride to substitute the 2-PB reducing agent as taught by Ruhaak et al. because the reference teaches that they are art-recognized equivalent reducing agents.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) 

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution because Ruhaak et al. teaches that 2-PB is particularly effective for reductive amination of carbohydrate with improved conversion and/or selectivity and reduced toxicity compared to sodium cyanoborohydride. 
.

Response to Arguments

Applicant's arguments filed 08/31/2020 have been fully considered but they are not persuasive. 

The Applicant argues that even though Tayi discloses a method in which an antibody is in native form, Ruhaak discloses a method in which antibody is denatured before processing (Remarks, Pg. 4, Lines 18-21).

This is not found to be persuasive for the following reasons; the rejection of Claim 40 is no longer based on a combination of Tayi and Ruhaak as discussed above.  Further, it is noted that the features upon which Applicant relies (i.e., native undenatured antibody) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant argues that in Tayi, a labeling step is performed with purifying a sugar chain from an isolated product (Remarks, Pg. 4, Lines 22-24 and Pg. 1-4).

et al. and their combination with the teachings of Tayi et al. supra. 

The Applicant argues that Claim 40 defines the isolation-labeling step as consisting of two sub-steps (Remarks, Pg. 5, Lines 5-9).

This is not found to be persuasive due to the reasoning provided in the above rejections.

The Applicant argues that the reaction of the sugar-chain isolating enzyme takes place in a solid-liquid interphase and notes that Ruhaak does not provide for limiting a glycoprotein to an antibody or fixing an antibody to a solid phase via a ligand having an affinity for the antibody.  Thus, Applicant opines the ordinary artisan would determine that Ruhaak is distinct from Tayi and there would be no reason to remove the purification step of Tayi based on Ruhaak (Remarks, Pg. 5, Lines 10-20).

This is not found to be persuasive for the following reasons; the rejection of Claim 40 is no longer based on a combination of Tayi and Ruhaak as discussed above.  Ruhaak was cited only for its teaching of the art-recognized equivalence of two educing agents.  Further, it is noted that the features upon which Applicant relies (i.e., the reaction of the sugar chain isolating enzyme takes place in a solid-liquid interphase) are not recited in the rejected claim(s).  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/04/2021